Earle, J.
delivered the opinion of the Court. We concur in the opinions expressed by the court below, on both the bills of exceptions signed by them in this case, and we affirm their judgment.
The plaintiff below proved himself to have been the agent of Jlraminta Biscoe, in the settlement of George Biscoe’s estate, on which she administered; and to show himself entitled to compensation for his services, as her agent, he offered in *57evidence the receipts of two of the representatives of George Biscoe, deceased, which we think were properly suffered to be read to the jury for that purpose.
The copies offered were duly attested under the seal of the recording of'.ce, and appear to us to have been acknowledged and recorded agreeably to the act of 1809, ch. 168. They were recorded in the office of the register of wills of Prince-George’s county, where George Biscoe died, and where of course letters of administration were taken on his estate, having been previously acknowledged before the said register.
It is objected, it does not appear that the representatives resided in Prinm-Georgc’s county, and the acknowledgment should have been made before a justice of the peace or register of wills of the county, where they resided.
The place of their residence does not appear on the face of the acknowledgment; but that they were in Prince-George’s county, at the time of making, it is clear, for else it eould not have been made before the register of wills of that county. This indicates a temporary or transient residence, which we consider as sufficient; at least in the absence of proof of actual residence elsewhere. Bryden v Taylor, 2 Harr & Johns. 396.
The court in our judgment very properly refused the instructions as prayed in the second bill o\ exceptions, and discriminated well, between services rendered by the plaintiff in his official character of register oí wills, and those performed by him in his private or individual capacity. For the first he eould charge nothing, except what the fee-bill allowed him, but as to the last, he is on a footing with every other individual in the community. There are many highly responsible and laborious duties an administrator has to perform, to which a register of wills, as such, has nothing to say; and if at the instance of an administrator, he undertakes to transact them, no reason is perceived why he should not be compensated for his services.
JUDGMENT AFFIRMED,